         CASE 0:19-cv-03051-SRN-HB Document 74 Filed 02/27/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 Brock Fredin,                                                Case No. 19-cv-3051 (SRN/HB)

                    Plaintiff,
                                                   DECLARATION OF K. JON BREYER
 v.

 Grace Elizabeth Miller, Catherine
 Schaefer, Lindsey Middlecamp, David
 Middlecamp, Peter Mayer, David Green,
 and Dorsey & Whitney,

                    Defendants.



I, K. Jon Breyer, declare as follows:

         1.        I am an attorney with the law firm of Kutak Rock LLP and counsel to

Defendants in the above-captioned matter. I submit this affidavit in opposition to Plaintiff’s

Motion to Disqualify Counsel.

         2.        Attached hereto as Exhibit A is a true and correct copy of the Order issued

in St. Croix County Court, Case No. 18 CV 190, granting my pro hac vice admission.

During the course of those proceedings George Singer, a lawyer licensed in Wisconsin,

reviewed and signed the court filings, as well as attended the motion hearing.

         3.        Attached hereto as Exhibit B is an email dated February 11, 2020 to Plaintiff.

         4.        Until April 2018, I was an attorney employed by Ballard Spahr LLP

(“Ballard”), which acquired the law firm of Lindquist & Vennum in January 2018.




4848-3141-3942.1
         CASE 0:19-cv-03051-SRN-HB Document 74 Filed 02/27/20 Page 2 of 2



         5.        I have never communicated with Michael Olafson and Mark Jacobson

regarding Brock Fredin and I have never received any information from them regarding

Fredin, including Plaintiff’s email address or notice of deposition.

         6.        I have never communicated with Sergeant David McCabe or Sarah Nasset

from the Saint Paul Police department.

         7.        Prior to February 19, 2020, I had never spoken to or communicated with

Assistant Minnesota Attorney General Joseph Weiner about his request for sanctions

against Fredin. Similarly, I have never spoken to or communicated with Ballard Spahr

Counsel Leita Walker about the filing of her sanction motion on behalf of City Pages.

         I declare under the penalty of perjury that the foregoing is true and correct. Executed

this 27th day of February, 2020 at Minneapolis, Minnesota.


                                                           /s/K. Jon Breyer

                                                           K. Jon Breyer




                                                2
4848-3141-3942.1
